Citation Nr: 1506941	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter initially came before to Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Philadelphia, Pennsylvania Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA).

In October 2009, the Veteran presented personal testimony during a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

In November 2013, the Board denied the claim.  In July 2014, the United States Court of Appeals for Veterans Claims granted a joint motion by counsel for the Veteran and VA to vacate the Board's decision and remand the claim to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2011 VA examiner found that it was more likely than not that the Veteran's hepatitis C is due to his intravenous (IV) drug abuse history.  The Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD).  The VA National Center for PTSD fact sheet notes a general susceptibility to drug addiction among veterans afflicted with PTSD and the Veteran has stated that he has used drugs since his experiences in Vietnam to attempt to self-medicate his PTSD symptoms.  Entitlement to service connection for hepatitis C would be warranted if it were due to IV drug use that was proximately due to, the result of, or aggravated by, service connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability); 38 C.F.R. § 3.310(b) (2014).

Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with another service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(4)(i)(C) (specifically noting indication of association with a service connected disability, in addition to service, as a basis for satisfying this criterion).  The threshold for finding that a disability may be associated with service connected disability is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As indicated by the parties to the joint motion, there is sufficient evidence to meet this low threshold and VA is required to obtain an examination in this case to determine whether the Veteran's IV drug abuse was related to his service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his hepatitis C.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran's PTSD either (a) caused or (b) aggravated his IV drug abuse.

The examiner should consider the VA National Center for PTSD fact sheet as well as the studies cited by the appellant's representative in the September 2013 and December 2014 written brief presentations.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for hepatitis C.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative  a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




